 


110 HR 704 IH: To amend title 38, United States Code, to reduce from age 57 to age 55 the age after which the remarriage of the surviving spouse of a deceased veteran shall not result in termination of dependency and indemnity compensation otherwise payable to that surviving spouse.
U.S. House of Representatives
2007-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 704 
IN THE HOUSE OF REPRESENTATIVES 
 
January 29, 2007 
Mr. Bilirakis introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to reduce from age 57 to age 55 the age after which the remarriage of the surviving spouse of a deceased veteran shall not result in termination of dependency and indemnity compensation otherwise payable to that surviving spouse. 
 
 
1.Reduction from age 57 to age 55 the age after which a surviving spouse’s remarriage shall not result in termination of dependency and indemnity compensation 
(a)Reduction in ageSection 103(d)(2)(B) of title 38, United States Code, is amended— 
(1)in the first sentence, by striking age 57 and inserting age 55; and 
(2)by striking the second sentence.  
(b)Effective dateThe amendments made by subsection (a) shall take effect on— 
(1)the first day of the first month that begins after the date of the enactment of this Act; or 
(2)the first day of the fiscal year that begins in the calendar year in which this Act is enacted, if later than the date specified in paragraph (1). 
(c)Retroactive benefits prohibitedNo benefit may be paid to any person by reason of the amendment made by subsection (a) for any period before the effective date specified in subsection (b). 
(d)Application for benefitsIn the case of an individual who but for having remarried would be eligible for benefits under title 38, United States Code, by reason of the amendment made by subsection (a) and whose remarriage was before the date of the enactment of this Act and after the individual had attained age 57, the individual shall be eligible for such benefits by reason of such amendment only if the individual submits an application for such benefits to the Secretary of Veterans Affairs not later than the end of the one-year period beginning on the date of the enactment of this Act.  
 
